FILED
                            NOT FOR PUBLICATION                             JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



THOMAS LE’ROY HENNAGAN, Jr.,                     No. 09-15342

               Petitioner - Appellant,           D.C. No. 2:04-cv-01900-JAM

  v.
                                                 MEMORANDUM *
K. PROSPER; ATTORNEY GENERAL
OF THE STATE OF CALIFORNIA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       California state prisoner Thomas Le’Roy Hennagan, Jr., appeals from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging

his 2000 conviction for vehicle theft and receiving stolen property. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253, and we affirm.

       Hennagan first contends that his trial and appellate counsel rendered

ineffective assistance. The state court’s rejection of this claim was not contrary to,

or an unreasonable application of Strickland v. Washington, 466 U.S. 668, 687-97

(1984). See 28 U.S.C. § 2254(d)(1).

       Hennagan next contends that the trial court’s denial of his motion for new

trial and the admission into evidence of his prior conviction for vehicle theft

violated his constitutional rights. The state court’s determination that Hennagan’s

constitutional rights were not violated was also not contrary to, or an unreasonable

application of, clearly established United States Supreme Court precedent. See 28

U.S.C. § 2254(d)(1); see also Estelle v. McGuire, 502 U.S. 62, 67-70 (1991).

       Last, to the extent Hennagan challenges the application of California law,

such challenges are not cognizable in federal habeas proceedings. See 28 U.S.C.

§ 2254(a); Lewis v. Jeffers, 497 U.S. 764, 780 (1990) (“[F]ederal habeas corpus

relief does not lie for errors of state law[.]”).

       Marylou Elin Hillberg’s motion to withdraw as Hennagan’s counsel is

granted.

       Hennagan’s motion to substitute counsel is denied.

       AFFIRMED.


                                             2                                    09-15342